DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejections of claims 21-48 on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of U.S. Patent No. 10,561,737 and claims 9-17 of U.S. Patent No. 10,806,795 are withdrawn in response to the terminal disclaimers filed and approved on 09 December 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-48 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
17 December 2021